
	

113 SRES 526 ATS: Supporting Israel's right to defend itself against Hamas, and for other purposes.
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 526
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Mr. Reid (for himself, Mr. McConnell, Mr. Menendez, Mr. Corker, Mr. Cardin, and Mr. Graham) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting Israel's right to defend itself against Hamas, and for other purposes.
	
	
		Whereas Hamas, an organization designated as a Foreign Terrorist Organization by the United States
			 Department of State since 1997, has fired over 2,500 rockets
			 indiscriminately from Gaza into Israel;Whereas Israel has a right to defend itself from Hamas’s constant barrage of rockets and to destroy
			 the matrix of tunnels Hamas uses to smuggle weapons and Hamas fighters
			 into Israel to carry out terrorist attacks;Whereas the Government of Israel has taken significant steps to protect civilians in Gaza,
			 including dropping leaflets
			 in Gaza neighborhoods in advance of Israeli military attacks, calling
			 Palestinians on the phone urging them to evacuate certain areas before the
			 military strikes targets, and issuing warnings to civilians in advance of
			 firing on buildings;Whereas Israel’s attacks have focused on terrorist targets such as Hamas’s munitions storage sites,
			 areas sheltering Hamas’s rocket systems, Hamas’s weapons manufacturing
			 sites, the homes of militant leaders, and on the vast labyrinth of tunnels
			 Hamas’s fighters use to penetrate Israel’s territory and attack Israelis;Whereas Hamas uses rockets to indiscriminately target civilians in Israel;Whereas Israel has accepted and implemented numerous ceasefire agreements that Hamas has rejected;Whereas Hamas continued to fire rockets into Israel during a 24-hour truce that Hamas had itself
			 proposed;Whereas Israel embraced the Egyptian-proposed ceasefire agreement, which Hamas resoundingly
			 rejected on July 27, 2014;Whereas Hamas intentionally uses civilians as human shields;Whereas Hamas refuses to recognize Israel’s right to exist;Whereas Israel’s Iron Dome has protected Israel’s civilian population from the over 2,500 rockets
			 that Hamas has indiscriminately fired into Israel since July 7, 2014;Whereas, without Iron Dome’s ability to intercept and destroy Hamas’s missiles, Israeli
			 neighborhoods would have been significantly damaged and Israeli casualties
			 would have been much higher;Whereas the United Nations Human Rights Council voted to accept a biased resolution establishing a
			 Commission of Inquiry to determine if Israel violated human rights and
			 humanitarian law during the ongoing conflict with Gaza; andWhereas the United Nations Human Rights Council resolution makes no mention of investigating
			 Hamas’s indiscriminate rocket attacks against Israel, nor Hamas’s policy
			 of using Palestinian civilians as human shields: Now, therefore, be it
		
	
		That the Senate—(1)laments all loss of innocent civilian life;(2)condemns the United Nations Human Rights Council’s resolution on July 23, 2014,  which calls for
			 yet another prejudged investigation of Israel while making no mention of
			 Hamas’s continued assault against Israel, and also calls for an
			 investigation into potential human rights violations by Israel in the
			 current Gaza conflict without mentioning Hamas’s assault against innocent
			 civilians and its use of civilian shields;(3)supports Israel’s right to defend itself against Hamas’s unrelenting and indiscriminate rocket
			 assault into Israel and Israel’s right to destroy Hamas’s elaborate tunnel
			 system into Israel’s territory;(4)condemns Hamas’s terrorist actions and use of civilians as human shields;(5)supports United States mediation efforts for a durable ceasefire agreement that immediately ends
			 Hamas’s rocket assault and leads to the demilitarization of
			 Gaza; and(6)supports additional funding the Government of Israel needs to replenish  Iron Dome missiles and
			 enhance Israel's defensive capabilities.
			
